



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Woods, 2013 ONCA 766

DATE: 20131218

DOCKET: C56640

Juriansz, Hourigan and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Woods

Applicant/Appellant

Andrew Furgiuele, for the appellant

Bradley Reitz, for the respondent

Heard and released orally: December 12, 2013

On appeal from the sentence imposed on February 14, 2013,
    by Justice David Harris of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant seeks leave to appeal his sentence, after pleading guilty
    to two counts of possession of cocaine for the purposes of trafficking. On
    September 28, 2011, the appellant was in possession of $1,130 cash, a small
    amount of marijuana, Percocet pills, digital scales, cellphones, and some 95.5
    grams of cocaine. He was released on an undertaking. This resulted in the first
    count. While he was awaiting trial, on February 16, 2012, the appellant was found
    in possession of 288.5 grams of cocaine, 79 ecstasy pills and $540 in cash.
    This resulted in the second count. He received a sentence of 18 months
    imprisonment for the first count, and 30 months imprisonment on the second
    count.

[2]

The sentencing judge recognized and took into account that the appellants
    youth, lack of a previous record, gambling addiction, rehabilitation efforts,
    remorse, and guilty pleas were mitigating factors. He alluded to the danger
    that a lengthy term of imprisonment could impair the rehabilitation and
    reintegration of the appellant as a responsible member of the community.

[3]

However, the sentencing judge considered it an aggravating factor that
    the appellant committed the second offence while released on an undertaking and
    awaiting disposition of the first offence.

[4]

We agree. Where an accused re-offends while on release, the sentencing
    principles of general deterrence and denunciation must be given more
    significance to discourage and denounce such conduct. Further, we see no basis for
    the appellants submission that the sentences on the two offences should have
    been concurrent. We are not persuaded that the sentencing judge made any error
    or that the sentence is unfit.

[5]

Leave to appeal sentence is granted, and the appeal is dismissed.

R.G. Juriansz J.A.

C.W. Hourigan J.A.

M.L. Benotto J.A.


